*968Appeal dismissed. Although the order of the Appellate Division recites that the determination in that court was “on the law”, a review of the opinion rendered by that court reveals that its disposition was predicated, at least in part, upon a factual finding concerning probable cause to arrest. Because the determination was not “on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal” (CPL 450.90, subd 2, par [a]), this appeal does not lie.